   CABANISS LAW
 1 JOHN C. CABANISS (SBN 1002857)
   john@cabanisslaw.com
 2 THOMAS ARMSTRONG (SBN 1016529)
   tom@cabanisslaw.com
 3 839 N. Jefferson Street, Suite 400
   Milwaukee, WI 53202
 4 Telephone: 414-220-9211
   Facsimile: 414-220-9214
 5
   Attorneys for Plaintiff
 6 Craig Chaquico

 7
                                 UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10
     CRAIG CHAQUICO,                                      Case No. 3:17-cv-02423- VC
11
                   Plaintiff,                             PROPOSED ORDER RE STIPULATION
12                                                        ON SUMMARY JUDGMENT BRIEFING
                                                          SCHEDULE
13          vs.
14                                                        Trial Date:
   DAVID FREIBERG, an Individual; DONNY
15 BALDWIN, an Individual; CHRIS SMITH, an
   Individual; JUDE GOLD, an Individual;
16 CATHERINE RICHARDSON, an Individual,

17                 Defendants.
18
            Based on the Stipulation of counsel, it is HEREBY ORDERED that the summary
19

20 judgment briefing schedule shall be as follows:

21          1.     Plaintiff’s motion for summary judgment, together with supporting documents, is

22 due on or before November 21, 2018.

23
            2.     Defendants’ opposition/motion for summary judgment with supporting documents,
24
     are due on or before December 13, 2018.
25
            3.     Plaintiff’s response to defendants’ opposition/motion for summary judgment with
26
     supporting documents is due on or before December 27, 2018.
27

28
                                                                                              3:17-cv-02423- VC
                        Proposed Order Re Stipulation on Summary Judgment Briefing Schedule
     4.    Defendants’ response brief is due on or before January 10, 2019.
 1

 2

 3

                                                                  ISTRIC
                                                              ES D
 4
                                                             T          TC
 5                                                         TA




                                                                                            O
                                                      S




                                                                                             U
                                                     ED
 6




                                                                                              RT
                                                                            TED




                                                 UNIT
 7                                                                 GRAN




                                                                                                      R NIA
 8   Date: November 2, 2018
                                                                                         br ia




                                                 NO
 9                                                                        inc   e Chha
                                                               J u d ge V




                                                                                                     FO
                                                   RT




                                                                                                 LI
10
                                                          ER


                                                     H




                                                                                             A
                                                               N                                 C
11                                                                               F
                                                                   D IS T IC T O
                                                                         R
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                 2                                                   3:17-cv-02423-
               Proposed Order Re Stipulation on Summary Judgment Briefing Schedule
